EXHIBIT 10(u)

 

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) made as of this 23rd day of June, 1999, between
DUSA Pharmaceuticals, Inc., a New Jersey corporation (the “Corporation”) and
Scott L. Lundahl (“Lundahl”), who resides at 4 Morris Street, Lexington,
Massachusetts 02173:

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and in accordance with the terms and conditions set forth in this Agreement, the
parties mutually agree as follows:

 

1.                                       Employment:  The Corporation hereby
employs Lundahl and he hereby accepts such employment as the Vice President,
Technology of the Corporation. Lundahl agrees to devote his full time and best
efforts to evaluate and develop proprietary devices and light source technology
for the Corporation.  Lundahl shall report to the Chief Operating Officer of the
Corporation or other executive officer of the Corporation as determined by the
Corporation's Board of Directors.

 

2.                                       Duties and Responsibilities: 
Notwithstanding any language contained herein to the contrary, Lundahl's
responsibilities (by way of example and not by way of limitation) shall include:

 

A.                                   Management of the development of all
devices and light sources for use with the Corporation's drug products;

 

B.                                     Evaluation of devices and light source
products and other technologies for licensing or purchase by the Corporation;

 

C.                                     Supervision and hiring of technical
employees as may be authorized.

 

D.                                    any additional responsibilities assigned
by the Chief Operating Officer or Chief Executive Officer of the Corporation,
from time to time.

 

3.                                       Remuneration:  The Corporation shall
pay to Lundahl an initial base salary equal to $151,250 per annum at intervals
consistent with the Corporation’s administrative practices, from time to time. 
His base salary shall be reviewed by the Board, from time to time, not less than
on an annual basis, beginning in January, 2000.  Any salary increases shall be
determined by, and shall be made at the sole discretion of the Board. Following
the end of each fiscal year, the Board may award a cash bonus to Lundahl in an
amount up to 30% of Lundahl's current base salary for such year, as determined
by the Board in its sole discretion.  For purposes of awarding the total amount
of such bonus, mutually agreeable performance objectives will be set at the
beginning of any calendar year during Lundahl's employment.  The Board may award
annual cash bonuses above 30% of then current base salary for outstanding
performance.

 

1

--------------------------------------------------------------------------------


 

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

 

4.                                       Place of Employment:  As Vice
President, Technology, Lundahl shall operate from the Corporation's offices
located in Massachusetts.  Lundahl acknowledges, however, that there will be
domestic and international travel required on a regular basis.  Such travel is
understood to be necessary in order to effectively conduct his responsibilities
for the Corporation and so that Lundahl may remain in the forefront of
technological developments.

 

5.                                       Benefits:  Lundahl will be entitled to
participate in the medical, disability, life, and other insurance benefit plans
or pension, profit sharing, or 401K plans which may be made available to the
officers and employees of the Corporation from time to time, subject to
applicable eligibility rules thereof.

 

6.                                       Stock Purchase and Bonus Plans: 
Lundahl shall be entitled to participate in the 1996 Omnibus Plan, as amended,
and any subsequent stock purchase and bonus or incentive plans that the
Corporation shall from time to time make available to its officers and
employees, subject to applicable eligibility rules thereof.

 

7.                                       Vacation:  Lundahl shall be entitled to
four (4) weeks of vacation during each year of employment, to be taken at a time
or times acceptable to the Corporation, having regard to its operations. 
Lundahl shall not be entitled to carry over any unused vacation from one (1)
calendar year into the following calendar year, so long as such a vacation
policy is consistent for all employees.

 

8.                                       Expenses: All reasonable travel and
other expenses incident to the rendering of services by Lundahl on behalf of and
in promoting the interests of the Corporation shall be paid by the Corporation,
including but not limited to an automobile allowance in the amount of $6,000 per
year.  If such expenses are paid in the first instance by Lundahl, the
Corporation agrees that it will reimburse Lundahl therefor upon presentation of
appropriate statements, vouchers, bills and invoices as and when required by the
Corporation to support the reimbursement request.

 

9.                                       Confidential Information:

 

A.                                   Lundahl understands that in the performance
of his services hereunder he may obtain knowledge of “confidential information”,
as hereinafter defined, relating to the business of the Corporation.  As used
herein, “confidential information” means any information (whether clinical,
financial, administrative or otherwise), written or oral, (including without
limitation, any formula, pattern, device, plan, process, or compilation of
information) which (i) is, or is designed to be, used in the business of the
Corporation or results from its research and/or development activities, or (ii)
is private or confidential in that it is not generally known or available to the
public, or (iii) gives the Corporation an opportunity to obtain an advantage
over competitors who do not know or use it.  Lundahl shall not, without the
written consent of the Board, either during the term of his employment or
thereafter, (a) use or disclose any such confidential information outside of

 

2

--------------------------------------------------------------------------------


 

the Corporation (except to consultants or other agents or representatives of the
Corporation who are similarly bound to the Corporation by confidentiality
obligations), (b) publish any article with respect thereto, (c) except in the
performance of his services hereunder, remove or aid in the removal from the
premises of the Corporation any such confidential information or any property or
material which relates thereto.

 

B.                                     Upon the termination of his employment
with the Corporation, all documents, records, notebooks and similar repositories
of or continuing information concerning the Corporation, or its products,
services or customers, including any copies thereof, then in Lundahl’s
possession or under his control, whether prepared by Lundahl or others, will be
left with or immediately returned to the Corporation by Lundahl.

 

C.                                     (i)                                    
Lundahl shall promptly disclose to the Corporation any and all prescription drug
products, devices, machines, methods, inventions, discoveries, improvements,
processes, works or the like (all of which are referred to herein as
“inventions”) which he may invent, conceive, produce, or reduce to practice,
either solely or jointly with others, at any time (whether or not during work
hours) during his employment hereunder.

 

(ii)                                  All such inventions which in any way
relate to the products manufactured, sold or used by the Corporation or to any
methods, processes or apparatus used in connection with the manufacture of such
products or treatment of disease or conditions, or in either case which are or
may be or may become capable of use in the business of the Corporation, shall at
all times and for all purposes be regarded as acquired and held by Lundahl in a
fiduciary capacity for, solely for the benefit of, the Corporation.

 

(iii) With respect to all such inventions, Lundahl shall:

 

(a)                                  treat all information with respect thereto
as confidential information within the meaning of, and subject to paragraph 9
above;

 

(b)                                 keep complete and accurate records thereof,
which records shall be the property of the Corporation;

 

(c)                                  execute any application for letters patent
of the United States and of any and all other countries covering such
inventions, and give to the Corporation, its attorneys and solicitors all
reasonable and requested assistance in preparing such application;

 

(d)                                 from time to time, upon the request and at
the expense of the Corporation, but without charge for services beyond the
salary paid to him by the Corporation, execute all assignments or other
instruments required to transfer and assign to the Corporation (or as it may
direct) all inventions, and all patents and applications for patents, copyrights
or

 

3

--------------------------------------------------------------------------------


 

applications for registration of copyrights, covering such inventions or
otherwise required to protect the rights and interests of the Corporation;

 

(e)                                  testify in any proceedings or litigation as
to all such inventions; and

 

(f)                                    in case the Corporation shall desire to
keep secret any such invention, or shall for any reason decide not to have
letters patent applied for thereon, refrain from applying for letters patent
thereon.

 

D.                                    Notwithstanding any of the foregoing in
this section, information, whether confidential or proprietary or not, shall be
exempt from the above confidentiality provisions if said information:

 

(i)                                     is known to Lundahl prior to his
employment or consultancy with the Corporation and not otherwise covered by
confidentiality obligations to the Corporation;

 

(ii)                                  is in the public domain on the date of
employment;

 

(iii)                               becomes public at any time through no fault
of Lundahl; or

 

(iv)                              is or becomes readily available from third
parties who have no confidentiality obligations to the Corporation.

 

E.                                      If Lundahl's employment is terminated by
Lundahl, Lundahl shall not, without the express prior written consent of the
Corporation, directly, or indirectly, during the term of this Agreement or for a
period of one (1) year after its termination, render services, or engage in
activity including but not limited to, the activities enumerated in Section 2
hereof or any similar activity, for any company which relates to the development
or sale of photodynamic therapy (“PDT”) or photodetection (“PD”) products
directly competitive (i.e., medically or therapeutically) with the Corporation's
products or compounds or mixtures thereof, whether alone or as a partner,
officer, director, employee or shareholder of any other corporation, or as a
trustee, fiduciary, consultant or other representative of any other activity. 
This restriction shall not apply if Lundahl has disclosed to the Corporation, in
writing, all the known facts relating to such work or activity and has received
a release, in writing from the Corporation, to engage in such work or activity. 
The making of passive and personal investments and the conduct of private
business affairs shall not be prohibited hereunder.  Ownership by Lundahl of
five percent (5%) or less of the outstanding shares of stock of any corporation
either (i) listed on a national securities exchange or (ii) having at least 100
stockholders shall not make Lundahl a “stockholder” within the meaning of that
term as used in this paragraph, so long as Lundahl has no participation in the
management of such corporation.

 

4

--------------------------------------------------------------------------------


 

10.                                 Termination of Employment:

 

A.                                   The Corporation may terminate this
Agreement at any time, with or without cause on sixty (60) days prior written
notice.  For purposes of this Agreement, cause shall mean (i) Lundahl’s physical
or mental disability or other inability to perform the duties of his job for any
reason for a period in excess of six (6) consecutive months, (ii) Lundahl's
conviction in a court of law of a crime or offense, which conviction would
prevent Lundahl from effective management of the Corporation or materially
adversely affect the reputation of the Corporation, as determined by the Board
in its sole discretion, exercising its reasonable judgment, or (iii) Lundahl's
malfeasance or misconduct such as fraud, embezzlement, dishonesty, acts of moral
turpitude, or a felony conviction, or for other good cause materially
detrimental to the Corporation.  In the event of a termination for cause,
Lundahl shall be paid his base salary, pro rated to the date of termination. 
Nothing contained herein shall be interpreted to impair or otherwise affect the
right of the Corporation to terminate Lundahl's employment, at will, with or
without good cause.

 

B.                                     If Lundahl’s employment is terminated by
the Corporation without cause, the Corporation shall:

 

(i)                                     pay Lundahl a severance allowance
equivalent to twelve (12) month’s then current base salary, payable as a lump
sum, within sixty (60) days following the date of such termination;

 

(ii)                                  pay to Lundahl within two (2) weeks of the
date of termination all outstanding vacation pay and any earned but unpaid
salary or bonuses to the date of such termination and reimburse Lundahl for any
business expense incurred by him up to and including the date of such
termination following provision by Lundahl of all applicable and necessary
receipts.

 

C.                                     Termination upon Death:  Lundahl’s
employment with the Corporation will cease and this Agreement will terminate
without further compensation if Lundahl dies. Upon his death, his estate will be
entitled to any Corporation paid death benefit in force at the time of such
death.  In addition, Lundahl's estate shall be paid any cash bonus to which he
would have been entitled under Paragraph 3 above. Likewise, Lundahl’s
beneficiaries as designated by him to the Corporation shall be entitled to
receive the benefits, if any, described in Paragraphs 5 and 6 above, and will be
entitled to exercise any vested but unexercised stock options that were held by
him at the time of his death, subject to the terms and conditions of such
options.

 

D.                                    Resignation:  Lundahl will provide the
Corporation with two (2) months’ advance notice, in writing, of his resignation
from the Corporation.

 

11.                                 Change of Control: If Lundahl's employment
is terminated by the Corporation without cause upon the consummation of a
“change in control” as defined herein, Lundahl shall receive, within five (5)
days after such termination from the Corporation or its successor, a lump sum
payment equal to three (3) times his base salary during the last fiscal year in
which Lundahl

 

5

--------------------------------------------------------------------------------


 

is associated with the Corporation (including any amounts due as severance under
Paragraph 10B.(i) of this Agreement).  For the purposes hereof, “change in
control” shall mean a change in control of a nature that would be required to be
reported in response to Item 5 of Schedule 14D promulgated pursuant to
Section 14 of the Securities Exchange Act of 1934, as amended (the 1934 Act”),
whether or not the Corporation is then subject to such reporting requirements;
provided that, without limitations, such a change in control shall be deemed to
have occurred if (i) any person other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation is or becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation's then outstanding securities and thereafter the Board adopts a
resolution to the effect that, for the purposes of this Agreement, a change in
control of the Corporation has occurred; such ownership shall be defined
pursuant to Rule 13d-3 of the 1934 Act and includes mergers or acquisitions
whereby an outside party has in excess of twenty percent (20%) of the combined
voting power; (ii) when the Corporation merges or consolidates with any other
person or, entity other than a subsidiary and, upon consummation of such
transaction own less than fifty percent (50%) of the equity securities of the
surviving or consolidated entity; or (iii) a substantial portion of the assets
of the Corporation are sold or transferred to another person or entity.

 

12.                                 Indemnification:  The Corporation shall, to
the extent permitted by the laws of the State of New Jersey, indemnify Lundahl
against any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, that arises as a consequence of his
duties as an employer and officer of the Corporation.  Such indemnification will
include such expenses as attorneys fees, judgments, fines and amounts awarded or
agreed to in settlement, provided that Lundahl acted legally and in good faith,
or reasonably believed that his actions were legal and performed in good faith. 
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendre shall not, of itself,
create a presumption that his actions were illegal or not performed in good
faith.

 

13.                                 Representation Concerning Prior Agreements: 
Lundahl represents and warrants to the Corporation that none of the duties or
obligations for which he is responsible under this  Agreement breaches, or will
cause him to breach in the future, any restrictive covenant or confidentiality
obligation under any prior agreement.

 

14.                                 Provisions Operating Following Termination: 
Notwithstanding any termination of Lundahl’s employment with or without cause,
any provision of this Agreement necessary to give it efficacy shall continue in
full force and effect following such termination.

 

15.                                 Notices:  Any notice to be given in
connection with this Agreement shall be given in writing and may be given by
personal delivery, by certified mail, postage prepaid, or by facsimile
transmission, so long as receipt of such transmission is available, addressed to
the recipient as follows:

 

To:

 

Scott L. Lundahl

 

To:

 

D. Geoffrey Shulman, MD,

 

 

4 Morris Street

 

 

 

FRCPC, President

 

 

Lexington, Massachusetts 02173

 

 

 

DUSA Pharmaceuticals, Inc.

 

 

USA

 

 

 

25 Upton Drive

 

 

 

 

 

 

Wilmington, MA 01887

 

6

--------------------------------------------------------------------------------


 

or to such other address or individual as may be designated by notice by either
party to the other.  Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday or Sunday following the deposit
thereof with the U.S. Postal Service.

 

16.                                 Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey.

 

17.                                 Benefit of Agreement:  This Agreement shall
enure to the benefit of and be binding upon the heirs, executives,
administrators and legal personal representatives of Lundahl and to and upon the
successors and assigns of the Corporation, respectively.

 

18.                                 Entire Agreement:  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
terms and conditions of employment of Lundahl and cancels and supersedes any
prior understandings and agreements with respect to Lundahl's employment between
the parties to this Agreement.  There are no representations, warranties, forms,
conditions, undertakings or collateral agreements expressed, implied or
statutory between the parties hereto other than as expressly set forth in this
Agreement.  The parties acknowledge that certain agreements between the
Corporation and Lumenetics, Inc. in which Lundahl is a principal shareholder
exist and are not affected by this Agreement.

 

19.                                 Severability:  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision of any other jurisdiction
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

20.                                 Amendments and Waivers:  Any provision of
this Agreement may be amended or waived only with prior written consent of the
Corporation and Lundahl.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

ATTEST:

DUSA PHARMACEUTICALS, INC.

 

 

 

 

/s/ Nanette Mantell

 

By:

/s/ D. Geoffrey Shulman

 

 

D. Geoffrey Shulman, MD, FRCPC

 

 

President

WITNESS:

 

 

 

 

 

/s/ Scott L. Lundahl

 

Scott L. Lundahl

 

7

--------------------------------------------------------------------------------